Case 6:19-cv-02061-JA-EJK Document 34 Filed 11/19/20 Page 1 of 3 PagelD 424

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
VINODH RAGHUBIR,
Petitioner,
Vv. Case No: 6:19-cv-2061-Orl-28EJK
WARDEN, TAYLOR CORRECTIONAL
INSTITUTION,
Respondent.
/
ORDER

THIS CAUSE is before the Court on Petitioner’s “Objection/ Notice & Motion to
Vacate &/or Expedite Pursuant to Fed. R. Civ. P. 60 & the Court’s Inherent Powers &
Petition for Writ of Habeas Corpus Pursuant to the Habeas Corpus Act of 1867 As to All
Orders Including Doc. 3[1]!” (Doc. 33).

On October 25, 2019, Petitioner filed a handwritten petition in this case. (Doc. 1).
On November 1, 2019, the Court Ordered Petitioner to file an amended Petition on the
proper form and to pay the filing fee or submit an affidavit of indigency or other
application to proceed in forma pauperis. (Doc. 3). Rather than complying, Petitioner filed

an interlocutory appeal (Doc. 5), and the appeal was dismissed for lack of jurisdiction.

 

1 Petitioner titles the motion to include the Order at “Doc. 30;” however, document 30 is
Petitioner’s previous Rule 60, Fed. R. Civ. P., motion and the Court's latest order in this
case is found at Doc. 31.
Case 6:19-cv-02061-JA-EJK Document 34 Filed 11/19/20 Page 2 of 3 PagelD 425

(Doc. 12). The Court dismissed the case without prejudice on January 24, 2020,

instructing that,
Should Petitioner choose to file a new case, he must submit a
fully completed petition for writ of habeas corpus in the form
approved by the Judicial Conference of the United States. If
he desires to proceed in forma pauperis, he must submit a fully
completed affidavit of indigency. The Clerk of Court shall
send to Petitioner the forms for a petition for writ of habeas
corpus (section 2241 and section 2254) and the form for leave
to proceed in forma pauperis. Petitioner should not place this
case number on the form, as the Court will assign a new case
number. |

(Doc. 13 at 2 n.1).

Since the order of dismissal in January 2020, Petitioner has filed four motions
pursuant to Rule 60, Fed. R. Civ. P. (Docs. 14, 16, 18, 30), each of which the Court denied
(Docs. 15, 17, 23, 31). After the third Rule 60 motion, Petitioner filed a notice of appeal as
to the Court’s order of dismissal (Doc. 20); the appeal remains pending. The present
motion is the fifth motion that Petitioner has filed pursuant to Rule 60, Fed. R. Civ. P.

Rule 60 provides that the Court may grant relief from an order for certain limited
reasons. Petitioner has not presented any reason warranting the Court’s reconsideration
of the Court’s prior Orders in this case.

Accordingly, it is ORDERED that:

1. Petitioner’s fifth Rule 60, Fed. R. Civ. P., motion (Doc. 33) is DENIED.

2. Moreover, Petitioner has not demonstrated that reasonable jurists would find

the district court's rulings dismissing the case without prejudice and denying

Petitioner’s Rule 60(b) motions debatable or wrong. Further, Petitioner has
Case 6:19-cv-02061-JA-EJK Document 34 Filed 11/19/20 Page 3 of 3 PagelD 426

failed to make a substantial showing of the denial of a constitutional right.
Therefore, the Court DENIES Petitioner a certificate of appealability.

DONE and ORDERED in Orlando, Florida on November _/ 1 2020.

. ( (

 

tt
JOHN ANTOONTI
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record
Unrepresented Party
OrlP-4 11/9
